United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ozark, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1394
Issued: January 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 9, 2018 appellant filed a timely appeal from a June 11, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

FACTUAL HISTORY
On April 6, 2018 appellant, then a 64-year-old rural carrier, filed an occupational disease
claim (Form CA-2) alleging an employment-related injury due to performing his work duties over
a period of time. Regarding the relationship of the claimed injury to his employment, he asserted
that he constantly used his right arm and shoulder to case mail and that reaching his right arm out
to mailboxes had steadily become more painful over the last couple of months. Appellant alleged
that his symptoms only flared up when he performed his job “over and over” for long periods of
time. He expressed his belief that his right shoulder pain was connected to a problem with his
right rotator cuff. Appellant indicated that he first became aware of his claimed condition on
February 17, 2018 and first realized on March 23, 2018 that it was caused or aggravated by his
federal employment. He did not stop work.
On the reverse side of the Form CA-2 appellant’s immediate supervisor indicated that
appellant first reported his claimed condition to him on April 6, 2018. He noted that appellant had
issues with right shoulder pain and had been taking some leave from work to undergo therapy.3
The supervisor further advised that appellant had not experienced any changes to his normal duties
as a rural carrier and that he had cased and carried mail on a regular basis without “missing any
time directly.”
In an April 20, 2018 development letter, OWCP requested that appellant submit additional
evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported employment-related exposures contributed to his claimed
condition. It requested that he complete and return an attached questionnaire, which posed various
questions regarding the employment-related exposures, which he believed contributed to his
claimed condition. OWCP afforded appellant 30 days to submit a response.
Appellant submitted an April 26, 2018 report from Dr. Rifat Parwaiz, an attending Boardcertified family practitioner, who noted that appellant was a “workman comp[ensation] patient”
presenting for a clearance physical examination in connection with upcoming right shoulder
surgery. Dr. Parwaiz noted that appellant had sustained a right shoulder tear and listed appellant’s
date of injury as February 17, 2018. He reported the findings of his April 26, 2018 physical
examination, indicating that appellant had a positive finding of right shoulder pain with no arthritis,
joint deformity, or swelling noted.4 Dr. Parwaiz diagnosed encounter for other procedural
examination (primary), encounter for preprocedural respiratory examination, and other pulmonary
collapse.
In a postal form entitled, “Accident Report,” which was received by the employing
establishment’s injury compensation office on April 23, 2018, appellant’s immediate supervisor
indicated that appellant reported that he had been experiencing some discomfort and pain in his
right shoulder while casing mail and, at times, while delivering mail into curbside boxes on his
3

The supervisor indicated that appellant’s pain had not subsided and that appellant recently underwent a magnetic
resonance imaging scan to determine the cause of the pain.
4
Dr. Parwaiz noted that appellant had a history of right lung collapse and he reported the findings of the respiratory
examination he conducted.

2

mail delivery route. Appellant also reported that engaging in repeated motions at work had created
a “cumulative effect on his right shoulder and possible rotator cuff problem.”5
By decision dated June 11, 2018, OWCP denied appellant’s claim for an employmentrelated occupational condition. It determined that appellant’s claim was denied because the
evidence of record was insufficient to establish that the claimed employment injury or events
occurred as described. OWCP noted that appellant had not responded to the April 20, 2018
development letter.6
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that the injury was sustained while in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.7 To establish fact of injury, an employee must submit
evidence sufficient to establish that he or she experienced a specific event, incident, or exposure
occurring at the time, place, and in the manner alleged.8 An employee must also establish that
such event, incident, or exposure caused an injury.9 These are the essential elements of each and
every compensation claim regardless of whether the claim is predicated upon a traumatic injury or
an occupational disease.10
OWCP regulations define the term “[o]ccupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.11 To
establish that an injury was sustained in the performance of duty in an occupational disease claim,
an employee must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence

5

The form identified the cause of the injury as “repetitive motions” and listed a date of injury of March 29, 2018.

OWCP further noted that, even if appellant had established the factual aspect of his claim, Dr. Parwaiz’ April 26,
2018 report would not establish the medical aspect of his claim because Dr. Parwaiz did not relate the denoted right
shoulder tear to appellant’s work activities.
6

7

5 U.S.C. § 8101(1); B.B., 59 ECAB 234 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

8

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

9

Id.

10

R.H., 59 ECAB 382 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

11
20 C.F.R. § 10.5(q); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims,
Chapter 2.800.2b (June 2011).

3

of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.12
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence.13 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the established employment factors.14
ANALYSIS
The Board finds that appellant has met his burden of proof to establish that the alleged
employment factors occurred as alleged. However, the Board further finds that appellant has not
established an injury causally related to the accepted factors of his federal employment.
On April 6, 2018 appellant filed an occupational disease claim alleging an employmentrelated injury due to performing his duties as a rural carrier over a period of time. He asserted that
he constantly used his right arm and shoulder to case mail and that reaching his right arm out to
mailboxes had steadily become more painful over the last couple of months. Appellant indicated
that he first became aware of his claimed condition on February 17, 2018 and first realized on
March 23, 2018 that it was caused or aggravated by his employment. By decision dated June 11,
2018, OWCP denied appellant’s claim because he failed to establish the factual component of fact
of injury.
The Board first finds that appellant did, in fact, establish employment factors, in the form
of casing and delivering mail, in connection with his claim for an employment-related right
shoulder injury. Appellant consistently implicated his rural carrier duties of casing mail with his
right arm and reaching out with his right arm to place mail into mailboxes on his mail delivery
route. He discussed these work duties in the April 6, 2018 Form CA-2 effectuating his
occupational disease claim and also implicated these same work duties in communications with
his immediate supervisor as evidenced in an accident report from April 2018.15 Appellant’s claim
of sustaining a right shoulder injury due to casing and delivering mail is consistent with the content
of the April 26, 2018 report of Dr. Parwaiz, an attending physician. Although Dr. Parwaiz did not
list specific work duties implicated by appellant, he did indicate that appellant’s treatment was
12

D.H., Docket No. 15-1876 (issued January 29, 2016); D.I., 59 ECAB 158 (2007); Victor J. Woodhams, 41 ECAB
345 (1989).
13

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

14

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

15

In this document, appellant’s immediate supervisor indicated that appellant reported that he had been
experiencing some discomfort and pain in his right shoulder while casing mail and, at times, while delivering mail
into curbside boxes on his mail delivery route. The document mentions a date of injury of March 29, 2018, but reading
the document in its entirely reveals that appellant had reported right shoulder symptoms which he related to performing
his work duties over a period of time. Moreover, on the reverse of appellant’s Form CA-2, the supervisor
acknowledged that appellant cased and carried mail on a regular basis and that he had reported having right shoulder
problems.

4

related to a workers’ compensation claim and involved the right shoulder. For these reasons, the
Board finds that appellant’s statements regarding his claimed employment factors are consistent
with the surrounding facts and circumstances and his subsequent course of action.16 There are no
inconsistencies in the evidence of record which would be sufficient to cast serious doubt upon the
validity of appellant’s claim.17
The Board further finds that appellant’s claim is denied because he failed to submit medical
evidence sufficient to establish causal relationship between a diagnosed medical condition and the
established employment factors, i.e., casing and delivering mail over a period of time.18 The only
medical report of record is Dr. Parwaiz’ April 26, 2018 report. However, this report is of no
probative value in establishing appellant’s claim for an employment-related occupational
condition because Dr. Parwaiz did not provide an opinion that appellant sustained a medical
condition due to the now-accepted employment factors of casing and delivering mail. Dr. Parwaiz
mentioned a right shoulder tear, but he did not identify the cause of the condition. The Board has
held that medical evidence which does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to the accepted factors of his federal employment.

16

M.J., Docket No. 17-1810 (issued August 3, 2018) (finding that, in order to establish the fact that an employee
sustained an injury in the performance of duty, the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action).
17

D.B., Docket No. 17-2009 (issued March 22, 2018) (finding that an employee’s burden of proof to establish the
occurrence of an injury is not met when there are such inconsistencies in the evidence as to cast serious doubt upon
the validity of the claim).
18

See supra notes 12 through 14.

19

See T.H., Docket No. 18-0704 (issued September 6, 2018); Charles H. Tomaszewski, 39 ECAB 461 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2018 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: January 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

